Citation Nr: 1418827	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for numbness of the left side of the body.

4.  Entitlement to service connection for a right leg disorder, to include the right knee.

5.  Entitlement to service connection for a left leg disorder, to include the left knee and the left lower leg amputation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in February 2009 and February 2010.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

Initially, the Board notes that the evidence of record indicates that the Veteran may have recently applied for disability benefits from the Social Security Administration (SSA) due, at least in part, to his hypertension and left leg amputation.  At an April 2008 outpatient treatment visit, the Veteran's private physician noted that the Veteran needed his "disability paperwork filled out."  In a May 2008 statement, the Veteran indicated that he was currently unemployed due to these disabilities.  This evidence suggests that the Veteran may have applied for and been granted SSA disability benefits.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying any potential SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Additionally, regarding the left leg disorder and right leg disorder claims, the Board finds that a VA examination and opinion are needed.  The Veteran's private treatment records show current diagnoses of peripheral vascular disease and peripheral arterial disease of the bilateral lower extremities.  The Veteran's service treatment records (STRs) document complaints of bilateral knee pain on three occasions (June 1967, July 1967, and August 1967).  At the July 1967 visit, the Veteran reported knee pain for the past 6-8 months.  His October 1967 military separation Report of Medical History form notes cramping in the legs after exercise.  Throughout his appeal, the Veteran has argued that his current bilateral leg disorders began during his active military service.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of any application for SSA benefits by the Veteran, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA joints and neurological examinations.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA and VBMS) files), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the legs and knees.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include the June 1967, July 1967, August 1967, and October 1967 documented complaints.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



